PARIENTE, J.
We have for review a decision certifying the following question to be of great public importance:
Is a contingency risk multiplier inapplicable to a court awarded attorney’s fee where the only authority for fees is predicated on a contractual provision and not a statute?
Centro Nautico Representacoes Nauticas, LDA. v. International Marine Co-op, Ltd,., 719 So.2d 967, 971 (Fla. 4th DCA 1998). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const. We recently answered the same certified question in the negative in Bell v. U.S.B. Acquisition, 734 So.2d 403, 405 (Fla.1999). Accordingly, we quash Centro Náutico solely on the issue of the applicability of a contingency risk multiplier and remand to the district court for proceedings consistent with this opinion.1
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, LEWIS and QUINCE, JJ., concur.

. We decline to address the other issues raised in this case. See Heuss v. State, 687 So.2d 823, 824 (Fla.1996).